Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR 1651
Centers for Medicare & Medicaid
Services.

In the Case of: )
)

Gulf Pointe Specialty Hospital, ) Date: September 17, 2007
(CCN 45-2043) )
)
Petitioner, )
)

-V.- ) Docket No. C-07-528

)
)
)
)

DECISION DISMISSING REQUEST FOR HEARING

I dismiss the hearing request of Petitioner, Gulfe Pointe Specialty Hospital because it has
no right to a hearing.

I. Background

Petitioner is a hospital located in Houston, Texas. It participates in the Medicare

program. Its participation in Medicare is governed by section 1866 of the Social Security
Act and by implementing regulations. Also, its right to a hearing in this case is governed
by regulations at 42 C.F.R. Part 498.

On March 20, 2007 Petitioner was surveyed for compliance with Medicare participation
requirements. Based on the results of that survey the Centers for Medicare & Medicaid
Services (CMS) determined that Petitioner no longer met participation requirements. On
April 17, 2007 CMS notified Petitioner that some of Petitioner’s deficiencies constituted
a serious and immediate threat to patient health and safety. It warned Petitioner that its
participation in Medicare would be terminated if these deficiencies were not corrected.
On May 17, 2007 CMS advised Petitioner that it had determined that Petitioner had
corrected those deficiencies constituting a serious and immediate threat to patient health
and safety. CMS also told Petitioner that it continued to remain out of compliance with
Medicare participation requirements, albeit at a level of noncompliance that did not

2

constitute a serious and immediate threat to patients, and it gave Petitioner until July 16,
2007 to correct those remaining deficiencies. CMS advised Petitioner that its
participation in Medicare would be terminated if it did not correct the remaining
deficiencies by that date.

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. I issued a pre-hearing order instructing the parties to file pre-hearing exchanges
of proposed exhibits and briefs. However, on July 16, 2007, CMS notified Petitioner that
it had rescinded its determination to impose remedies against it. CMS then moved to
dismiss Petitioner’s hearing request on the ground that no basis for a hearing continued to
exist. Petitioner filed no reply to the motion.

II. Discussion

It is axiomatic that no right to a hearing exists where there is no remedy determination to
contest. Arcadia Acres, DAB No. 1607 (1997); Rafael Convalescent Hospital, DAB No.
1616 (1997). Where CMS determines to impose a remedy hearing rights are created.
However, those rights are extinguished if CMS determines to rescind that remedy.

I must dismiss a hearing request where the party requesting a hearing has no right to one.
42 C.F.R. § 498.70(b). Petitioner no longer has a right to a hearing in this case because
the unchallenged facts are that CMS rescinded its remedy determination. Consequently, I
dismiss Petitioner’s hearing request.

/s/
Steven T. Kessel
Administrative Law Judge
